UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4629


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CRISTOBAL SILVERIO, a/k/a Christopher,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:12-cr-00041-AJT-3)


Submitted:   February 26, 2013            Decided:   March 11, 2013


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan A. Simms, SIMMS & HARRIS, PLLC, Fairfax, Virginia, for
Appellant. Neil H. MacBride, United States Attorney, Lisa
Owings, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cristobal      Silverio      pled       guilty    to   possession       of    a

firearm by a convicted felon and subsequently was convicted at

trial of conspiracy to distribute 500 grams or more of cocaine,

possession with intent to distribute cocaine, and possession of

a   firearm    in    furtherance      of    a     drug    trafficking      crime.          He

received      an    aggregate       sentence       of    120     months    in    prison.

Silverio now appeals, claiming that the district court erred in

denying    his      motion     to   sever       his     trial    from     that   of    his

co-defendant, Martin Morales Benavente.                   We affirm.

              “If the joinder of . . . defendants in an indictment

. . . appears to prejudice a defendant or the government, the

court may . . . sever the defendants’ trials.”                       Fed. R. Crim. P.

14(a).     However, “[t]here is a preference in the federal system

for   joint    trials     of    defendants        who    are    indicted     together.”

Zafiro v. United States, 506 U.S. 534, 537 (1993).                          “Joinder is

particularly favored in conspiracy cases.”                           United States v.

Montgomery, 262 F.3d 233, 244 n.5 (4th Cir. 2001).

              To prevail on a motion to sever, the defendant bears

the burden of establishing:

      (1) a bona fide need for the testimony of his
      co-defendant; (2) the likelihood that the co-defendant
      would testify at a second trial and waive his Fifth
      Amendment   privilege;  (3)   the   substance of   his
      co-defendant’s testimony; and (4) the exculpatory
      nature and effect of such testimony.


                                            2
United States v. Parodi, 703 F.2d 768, 779 (4th Cir. 1983).          We

review the denial of a defendant’s motion to sever his trial

from that of a co-defendant for abuse of discretion.             United

States v. Medford, 661 F.3d 746, 753 (4th Cir. 2011).

           During the colloquy on Silverio’s motion, counsel was

equivocal as to whether Benavente would testify on Silverio’s

behalf if the motion were granted.       Accordingly, Silverio failed

to establish the second requirement under Parodi.           Because a

defendant seeking a severance must establish all four of the

Parodi factors,    Medford, 661 F.3d at 754, we conclude that the

district   court   did   not   abuse    its   discretion   in   denying

Silverio’s motion.

           We therefore affirm.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                  3